Citation Nr: 1706741	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  11-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1967 to December 1971.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2014, the Board remanded the claim for further development, and the claim is again before the Board for further appellate proceedings.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed. 


FINDING OF FACT

The Veteran's current respiratory disability is not etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In August 2014, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's service treatment records for the Veteran's period of service with the Air Force from December 1967 to December 1971 (to include identified records from Richards Gebaur AFB, Kansas City, Missouri dated in 1971).  The AOJ obtained available service treatment records and in a February 2015 request form, the AOJ requested the Veteran's clinical records from Richards Gebaur AFB, Kansas City, Missouri dated in 1971.  The AOJ received a negative response in December 2015, which stated that no such records were located.  The AOJ found that it had made appropriate efforts to obtain these records and that further attempts to obtain these records would be futile, as noted in the February 2015 letter to the Veteran.  In this February 2015 letter, pursuant to the Board's remand directive and 38 C.F.R. § 3.159(e), the AOJ notified the Veteran that such records from Richards Gebaur AFB were not available, and that the Veteran should submit his any such records in his possession.  

The Board also directed the AOJ to obtain updated VA treatment records from October 2009, and the AOJ did so.  The Board also directed the AOJ to contact the Veteran and request that he provide information as to any outstanding pertinent private treatment records.  The Board stated that if records identified by the Veteran cannot be obtained, the AOJ must notify the Veteran and his representative of these unsuccessful records.  The Board notes that in the August 2014 remand narrative, of which the Veteran received a copy in August 2014, it is noted that the medical evidence from the Veteran's physician, to which the Veteran referred in his June 2009 Form 9, is not associated with the Veteran's claims file.  In a February 2015 Form 21-4142a, the Veteran noted that he received treatment from the Bates Co. Medical Clinic from Dr. W. H., and that the dates of treatment were unknown.  Per a February 2015 Report of Contact, the AOJ contacted this medical provider to request the Veteran's medical records; however, the Bates Co. Medical Clinic representative found no records for the Veteran.  

Then, in the November 2016 Appellant's Post-Remand Brief, the Veteran's representative noted that the RO had received a negative reply for private treatment records from Dr. W. H. The Board notes that in the February 2015 supplemental statement of the case and in the February 2015 letter to the Veteran, the AOJ noted that it is ultimately the responsibility of the to ensure that VA receives the private treatment records from Dr. W. H.  Given these, and in light of the November 2016 Appellant's Post-Remand Brief, the Veteran and his representative had actual notice that these records were unavailable and that it is ultimately the responsibility of the Veteran to provide these records.  

The Board also directed the AOJ to obtain a VA supplemental medical opinion to address the nature and etiology of the Veteran's respiratory disability.  A VA medical opinion was obtained in September 2014, and the VA examiner provided the requested information.  The claim was then readjudicated in a February 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  VCAA notice was provided to the Veteran in an August 2009 letter, in which the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, the Veteran was afforded a VA examination in May 2011, and VA obtained a VA supplemental medical opinion in September 2014 from the same examiner.  The examiner conducted an examination and together with the September 2014 VA medical opinion provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examination together with the VA medical opinion, and in conjunction with the other lay and medical evidence of record, is adequate for purposes of determining service connection.

The Board acknowledges that there may be outstanding relevant private treatment records from the Veteran's private physician Dr. W. H., as discussed above.  As discussed above, the AOJ has attempted to obtain these private treatment records, and the Veteran has actual notice that the records are unavailable.  The Veteran was also informed that it was ultimately his responsibility to ensure VA received these records.  VA has satisfied the notice provisions under 38 C.F.R. § 3.159(e).

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, to establish entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a respiratory disability that is related to exposure to gasoline fumes and exhaust in service.  For example, on VA examination in May 2011, the Veteran reported that he worked with exhaust and fuel fumes and that he has since service developed COPD.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include his reports that he was exposed to gasoline fumes and exhaust in service.  However, the Board finds that the determinations as to nature and etiology of the Veteran's current respiratory disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his contention that his current respiratory disability is related to service, to include in-service exposure to gasoline fumes and exhaust, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that his current respiratory disability is related to service, to include as a result of alleged in-service exposure to gasoline fumes and exhaust, have no probative value.  Because the Veteran is not competent to provide such a medical opinion, the question of credibility of his lay opinion is not reached.  

The preponderance of the evidence is against a finding that the Veteran's current respiratory disability is etiologically related to service, to include in-service exposure to gasoline fumes and exhaust.  

The May 2011 VA examination and September 2014 VA supplemental medical opinion, taken together, have high probative value and shows that the Veteran's current respiratory disability, diagnosed as COPD, is not etiologically related to service, to include exposure to gasoline fumes and exhaust.   The VA examiner's supplemental opinion and examination report together have high probative value because the reports were rendered by a medical professional who has the requisite expertise to render an opinion as to etiology of a respiratory disability, she reviewed the claims file, and she supported her opinion with clinical rationale, she rendered her opinion on the Veteran's history and lay statements and on medical literature, and she covered all relevant bases.

The VA examiner specifically noted clinical respiratory and pulmonary testing results in the Veteran's medical history.  The VA examiner also noted that the Veteran reported that he smoked an average of one package of cigarettes per day for decades.   The VA examiner, in the May 2011 VA examination report, opined that the Veteran's COPD is not etiologically related to service, and that the Veteran's history of smoking over 50 packages of cigarettes is much more likely the cause of his COPD.  The VA examiner also provided clinical information as to how cigarettes can damage health and cause COPD generally and how the Veteran's extent of cigarette smoking influenced the development of his COPD.  

Then, in the September 2014 addendum medical opinion, the same VA examiner again opined that the Veteran's COPD is not related to service and is related to his history of cigarette smoking.  The VA examiner acknowledged that years and years of environmental pollution can cause COPD.  It is reasonable to conclude that exposure to gasoline fumes and exhaust is an example of environmental pollution.   The VA examiner also noted that during the Veteran's four years of service, he was treated twice for flu/ URI.  The Board notes that the Veteran's service treatment records show that in March 1970, the Veteran complained of cold symptoms and he was assessed with URI with mild bronchitis.  However, the VA examiner stated that these service events and environment pollution lasting for four years in service would not compare to the Veteran's history of smoking one to two packs of cigarettes per day for over four decades.   The VA examiner stated that cigarette smoking is the primary cause of his COPD, and the VA examiner also noted that the Veteran also has a history of chronic pollution from sanding and dust exposures without using a mask in his post-service career.  The VA examiner also noted medical literature that noted smoking and pollution in the air as causes for COPD.  

The Board acknowledges that in the June 2011 Form 9, the Veteran stated that his physician, who has treated him for years, linking his COPD to fume exposure inside aircraft.  The Veteran stated that he submitted private medical evidence from this physician, and that this physician's "statement takes into account my smoking history but opines my military occupation inside the closed area of the aircraft with no ventilation caused the first damage to my lungs."  As noted above, there is no such private medical evidence in the record.  As discussed above, the Veteran and his representative were appropriately notified of the their responsibilities regarding submitting evidence and they were requested to submit or identify pertinent evidence.  However, as indicated the referenced opinion is not of record.  Thus the Board has no way to determine the facts and information considered by the private physician in reaching any conclusions.  Therefore such statement by the Veteran as to what his private physician told him has no probative value and is therefore outweighed by the May 2011 and September 2014 VA medical opinions. 

The Board also acknowledges that in his July 2009 statement, the Veteran reported that he "is service-connected for injury to his eyes from exposure to exhaust and fuel while on active duty" and that he "has begun experiencing respiratory problems and has been advised by VA hospital staff to claim service-connected respiratory condition to the same exposure incidents.  Veteran believes he inhaled exhaust and fuel fumes that have contributed to current respiratory condition."  However, there is no indication that the aforementioned VA hospital staff rendered any medical opinion  and this statement is not probative with respect to the etiology of the claimed disability. 

On review, and given the May 2011 and September 2014 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current respiratory disability is related to service, to include as due to exposure to gasoline fumes and exhaust.  Indeed, the May 2011 and September 2014 VA medical opinions show that the Veteran's current respiratory disability was caused by a long history of cigarette smoking and exposure to dust and sanding after separation.  The Board also notes that the Veteran's October 1971 separation examination and the October 1971 Report of Medical history show no respiratory defects, and the Veteran denied ever having asthma, shortness of breath, pain or pressure in chest, and chronic cough.  The Board also notes that the record is silent for respiratory complaints or history for decades after separation from service.  For example, in the May 2011 VA examination, the Veteran reported onset of COPD in about 2008.  Also, in the Veteran's July 2009 statement, he stated that "Veteran has begun experiencing respiratory problems."  For these reasons, there is no evidence to show that the Veteran's current respiratory disability began in service, and a relationship between the Veteran's current respiratory disability and service is not shown.  Therefore, service connection is not warranted for the Veteran's current respiratory disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a respiratory disability is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


